Citation Nr: 1732957	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  08-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1989 to November 1989. 

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the claim currently resides with the VA RO in Waco, Texas.  

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Pursuant to the holding in Clemons, the Board re-characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder. 

The Veteran initially requested a hearing before the Board in his June 2008 VA Form 9 substantive appeal; however, he subsequently withdrew his request for a Board hearing in a September 2011 statement.  Therefore, the Veteran's prior hearing request is withdrawn.  38 C.F.R. § 20.704 (e) (2016). 

A December 2014 Board decision, in pertinent part, denied a claim for service connection for schizoaffective disorder.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a Joint Motion for Partial Vacatur and Remand (Joint Motion).  In the Order, the Court vacated and remanded that part of the Board's decision that denied service connection for schizoaffective disorder for compliance with instructions provided in the Joint Motion.  

The claim was remanded in April 2016 for the additional development required by the Joint Motion.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  





FINDING OF FACT

The evidence of record does not indicate that the Veteran's current acquired psychiatric disorder, to include schizoaffective disorder, had its onset during his active duty military service or is otherwise etiologically related to his service. 

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizoaffective disorder have not been met. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO provided the required notice regarding the Veteran's claim in a November 2006 letter to the Veteran. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and lay statements in support of the Veteran's claim.  All such records have been associated with the claims file.  The RO also requested disability records from the Social Security Administration (SSA); however, SSA responses dated March and April 2007 indicate that all disability records regarding the Veteran have been destroyed.  In light of this, the Board finds that any SSA records concerning the Veteran are unavailable and further attempts to obtain such records would be futile.  Thus, remand to obtain SSA records is not required, as this would only serve to further delay adjudication of the Veteran's claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board also notes that the Veteran was provided a VA examination in June 2016. 

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran. 

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
 § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry. 38 U.S.C.A. § 1111 (West 2014).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. VAOPGCPREC 03-2003. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309   (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau at 1372). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Veteran asserts that a current acquired psychiatric disorder is related to his active service.  He maintains that he was treated harshly by his superiors who during boot camp and drill.  The Veteran stated that his superiors also told the other soldiers in his unit that it was his fault that they were all being given difficult or extra duties.  He reported that, out of anger towards him, his fellow soldiers wrapped him in a blanket in the middle of the night and beat him up.  He recollected feeling that he was being suffocated by the blanket.  He avers that these distressing incidents in service led to his current mental health disability.  See October 2006 Correspondence. 

The Veteran's STRs are silent as to complaints, treatment, findings, or a diagnosis of a psychiatric disorder.  See STRs.  The Board finds that the Veteran was sound upon entrance to service.  

The Veteran has been incarcerated for most of the time since service.  Mental health treatment records from various facilities show multiple diagnoses for psychiatric disorders, including schizophrenia, paranoid type; agoraphobia without history of panic disorder, antisocial personality disorder, and schizoaffective disorder.  See Private Treatment Records.  

The Veteran told his mental health provider that he had no trouble getting along with others until jail.  See September 2000 Private Treatment Record.  He later reported that he had been aggressive to the point of violence for about eight years.  He stated that he began hearing voices while in segregation and that the voices stopped upon his release.  He reported frequent, unprovoked fights during childhood and adolescence.  See May 2001 Private Treatment Record. 

In September 2002, the Veteran was provided a court-ordered competency and insanity evaluation.  The doctor spent two hours interviewing and evaluating the Veteran.  The Veteran reported that prior to his first incarceration in 1992 he had never been treated for psychiatric illness.  He was also aware that his father suffered from psychiatric illness for years after being in and out of state hospitals throughout his life.  The Veteran also discussed difficulties in school, stating that he stopped in ninth or tenth grade primarily because of perceptual problems akin to the ones he was reportedly experiencing at the time.  He stated that he had found school frustrating.  The Veteran disclosed frequent alcohol use and mood swings.  He related that while in prison he was in solitary or segregation for three and a half years.  During that time, he stated that voices became prominent.  The evaluator diagnosed the Veteran was schizoaffective disorder with the presence of mood swings and changes.  He indicated that the etiology of his mental illness probably dated to prodromal phase during adolescence and childhood that probably interfered with his ability to function in school.  He noted that the illness had apparently evolved over time and undoubtedly worsened, with the prominence of voices that had their onset while he was in segregation in prison.  See September 2002 Competency Evaluation.  

The Veteran was provided additional psychological testing in October 2003.  Results there showed exaggerated and inconsistent reporting.  The results suggested the Veteran had prominent depression and hostility, suspiciousness, resentment, sensitivity in interpersonal interactions, and thought processes that were likely marked by confusion, distractibility, and difficulty concentrating.  Active psychotic symptoms were not present at the time of that evaluation.  See October 2003 Private Treatment Record.

A VA examination was performed in June 2016.  The examiner reviewed the Veteran's private treatment records and took a medical history from the Veteran. She diagnosed the Veteran with Alcohol Use Disorder, in remission due to a controlled environment, and ruled out Antisocial Personality Disorder.  She noted that a mental health condition was formally diagnosed, but that the symptoms were not severe enough to interfere with occupational or social functioning or to require continuous medication.  When interviewed, the Veteran denied educational difficulties, stating that he was a straight A student and had attended college.  He stated that prior to the military he had no psychological issues.  He reported the hazing incident while in service, identifying it as the stressor for his mental health issues.  He discussed his post-service excessive drinking and prescription medication drug use.  He reported hearing voices and often being aggressive. 

The examiner opined that it was less likely as not that the Veteran's claimed schizoaffective disorder had its onset during service, was manifested to a compensable degree within one year of service, or was casually related to service, including on the basis of continuity of symptomatology.  She noted that the available evidence was conflicting, however, the Veteran's records were consistent in stating that any auditory hallucinations that the Veteran experienced began no earlier than 1991.  She indicated that most documentation associated the origin of the Veteran's hallucinations to his incarceration.  She also cited the September 2002 competency evaluation, the earliest etiological opinion of record, which opined that the etiology of the illness was probably adolescence or childhood.  The examiner further stated that the diagnoses were made during and after the Veteran's post-military incarceration and that she was unaware of any medical literature associating the development of schizoaffective disorder to service.  She finally stated that the Veteran's diagnosis of Alcohol Use Disorder came from his reported and recorded long standing history of alcohol abuse.  She noted that the Veteran stated he would drink currently if he were able to.  She stated excessive alcohol use impacted the Veteran's aggressive behaviors and his experience of auditory phenomena.  See June 2016 VA Examination. 

Based on the available lay and medical evidence, the Board finds that the preponderance of the evidence weighs against a grant of service connection for an acquired psychiatric disorder.  

The Veteran has had a several diagnoses for acquired psychiatric disorders, including schizophrenia, paranoid type; agoraphobia without history of panic disorder, antisocial personality disorder, and schizoaffective disorder.  See VA and Private Treatment Records.  Therefore, the first requirement for service connection, a current disability, has been met.  Additionally, the Veteran has described in-service events during his military service that caused his current psychiatric disorder.  Although the record does show the Veteran has made some inconsistent statements in other areas, he has consistently written about harsh treatment from superiors and being suffocated with a blanket and beaten by his fellow soldiers.  Therefore, the Board finds these statements are competent and credible.  As there is no evidence contradicting them, the Board accepts such statements as evidence of an in-service injury, thereby satisfying the second requirement for service connection.  Thus, the outcome of the Veteran's case turns on whether there is a competent and credible nexus between the in-service incidents and his current acquired psychiatric disorder. 

The record contains several lay statements from the Veteran, his family members, and a friend stating that they all noted significant changes in the Veteran's behavior upon his return to civilian life.  The Veteran has asserted his own belief that his acquired psychiatric disorder is related to his service.  See Lay Statements.  

The Board notes that in general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

However, while the Veteran is competent to report psychiatric symptoms he experiences such as irritability and anger, depressed mood, and auditory and visual hallucinations and his family members can report his behavioral aberrations, the determination as to the etiology of such symptoms requires that a person be qualified through education, training, or experience to offer a medical diagnosis. For this reason, the determination as to the etiology of the Veteran's acquired psychiatric disorder requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159 (2016).

Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between a current acquired psychiatric disorder and the Veteran's active duty service.  In fact, the only medical opinions addressing the etiology of the acquired psychiatric disorder weigh against the claim.  

In September 2002, the Veteran was given a psychiatric evaluation to determine his competency.  At that that evaluation, the psychiatrist took a full medical history from the Veteran and performed an in-person interview.  The doctor opined that the Veteran's acquired psychiatric disorder, then diagnosed as schizoaffective disorder, likely had its prodromal phase during adolescence and childhood had probably caused his self-reported difficulties functioning in school.  He further noted that the illness had evolved over time and had undoubtedly worsened. The doctor also reiterated the Veteran's statements that the prominence of auditory hallucinations had their onset while he was in segregation in prison for three and half years near the end of that prison term.  See September 2002 Evaluation.  However, the Veteran's military service was never mentioned by either the Veteran or the examiner during this examination.  This examination was generated with a view towards ascertaining the Veteran's then-state of mental fitness and was akin to statements of diagnosis or treatment.  Cf. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran was provided a VA Examination in June 2016.  The examiner thoroughly reviewed the Veteran's file, including post-service medical records.  She also took a full history from the Veteran prior to diagnosing him with Alcohol Use Disorder, providing her etiological opinion.  The examiner opined that it was less likely as not that the Veteran's claimed schizoaffective disorder had its onset during service, was manifested to a compensable degree within one year of service, or was casually related to service, including on the basis of continuity of symptomatology. She provided detailed rationale that evidenced a thorough review of the claims file.  She noted the conflicting evidence and that the Veteran was an unreliable historian, for example, "[d]uring the 2002 []evaluation, it is documented that the Veteran dropped out of school in the ninth or 10th grade due to difficulties understanding. ([d]uring today's evaluation, the Veteran indicated that he was a straight A student and attended college.)"  The examiner also presented an explanation for the current diagnosis and its relationship the Veteran's reported symptoms.  

The examiner did not address the etiology of the Veteran's diagnosed Alcohol Use Disorder; however, the Board finds that this omission was appropriate as VA law and regulations preclude compensation for primary substance abuse disabilities and secondary disabilities that result from primary substance abuse as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (a) (West 2014); 38 C.F.R. §§ 3.1 (m), 3.301(d) (2015); see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) ("the legislative history is quite clear that Congress intended to ... preclude recovery for a primary alcohol abuse disability...").  Even if the examiner had found the Veteran's Alcohol Use Disorder was related to service, service connection is not permissible for that type of disability. 

In sum, the weight of the evidence shows that acquired psychiatric disorder is not related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for an acquired psychiatric disorder is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


